This cause having heretofore been submitted to the Court upon the transcript of the record of the order herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said order; it is, therefore, considered, ordered and decreed by the Court that the final order of the Circuit Court denying validation of the bonds be, and the same is hereby, affirmed on the authority of the opinion in the case of Dade County v. The State, decided March 14, 1928.
WHITFIELD, TERRELL, STRUM AND BUFORD, J. J., concur. *Page 698